                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE


 CASSANDRA DORENE DAPSON,                                   )
                                                            )
                    Petitioner,                             )
                                                            )
 v.                                                         )   Nos. 2:18-CV-223
                                                            )        2:17-CR-017
 UNITED STATES OF AMERICA,                                  )
                                                            )
                    Respondent.                             )


                                     MEMORANDUM OPINION

           Before the Court is Cassandra Dorene Dapson’s (“Petitioner’s”) pro se motion to

 vacate, set aside, or correct her sentence pursuant to 28 U.S.C. § 2255. [Doc. 1; Criminal

 Docket (“Crim.”) Doc. 229].1 The United States has responded in opposition [Doc. 4].

 Petitioner did not file a reply, and the time for doing so has passed. See Rule 5(d) of the

 Rules Governing Section 2255 Proceedings for the United States District Courts; see also

 [Doc. 3]. For the reasons below, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 229] will

 be DENIED.

      I.         BACKGROUND

           In April 2017, Petitioner and six co-defendants were charged in a 21-count

 superseding indictment pertaining to conspiracy and distribution of methamphetamine

 [Crim. Doc. 15]. Petitioner was named in two counts. See id.



           1
               Document numbers not otherwise specified refer to the civil docket.


Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 1 of 11 PageID #: 36
        On July 6, 2017, Petitioner entered into a plea agreement with the government.

 [Crim. Doc. 70]. Petitioner agreed to plead guilty to one count of conspiracy to distribute

 and possession with intent to distribute 50 grams or more of methamphetamine, its salts,

 isomers, and salts of its isomers, a Schedule II controlled substance. [See id.] The plea

 agreement was signed by Petitioner and attorney Jerry J. Fabus, Jr.

        In her plea agreement, Petitioner acknowledged that in early 2015, the Federal

 Bureau of Investigation, (FBI) along with other law enforcement began an investigation

 into an evolving methamphetamine distribution organization that distributed multiple

 kilogram quantities of high purity methamphetamine, a schedule II controlled substance,

 monthly in the Jefferson, Hamblen and Greene Counties areas of the Eastern District of

 Tennessee. This organization obtained the methamphetamine from trans-national criminal

 organizations and other methamphetamine suppliers located inside and outside the State of

 Tennessee.

        In August of 2016, one of the conspiracy's local leaders was arrested and

 incarcerated in Hamblen County, Tennessee. After her arrest, the distributors that she had

 previously supplied had to obtain additional methamphetamine suppliers in order to supply

 their own customers. Petitioner admits that her role in the conspiracy involved distributing

 methamphetamine that a co-defendant supplied her.

        On March 8, 2017, Defendant was following a Ford truck in a 2004 Volkswagen

 Passat and both vehicles were stopped for speeding. Defendant admits she was found to be

 in possession of drug paraphernalia. Upon stopping Petitioner’s car, the officer located

 behind the glove compartment, a box with several bags containing a crystal-like substance

                                              2

Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 2 of 11 PageID #: 37
 which resembled methamphetamine. Also found in the vehicle were digital scales and a

 glass pipe. Petitioner was interviewed about the bags containing the crystal-like substance,

 and she admitted she gave the substance to someone else to put in the car. The baggies and

 substance were weighed at the White Pine Police office on digital scales and the total

 weight of the crystal-like substance came to a total weight of 6.65 ounces. Petitioner gave

 consent to a search of her residence where officers found several items of drug

 paraphernalia and several pills identified as Schedule IV narcotics. Petitioner had $882

 cash on her person. Interviews with Petitioner led the Government to conclude that her

 involvement began about eight months prior to her March 2017 arrest, or around July 2016.

        Petitioner admitted that she sold methamphetamine supplied to her by co-defendant

 and stated that she obtained an ounce of methamphetamine on a weekly basis from co-

 defendant for approximately eight months. Petitioner further admitted that her co-

 defendant told her names of other individuals who owed him money and that she collected

 drug debts for him.

        For the purposes of the plea agreement, the parties agreed that Petitioner should be

 held individually responsible for distributing or possessing with the intent to distribute at

 least 150 grams but less than 500 grams of actual methamphetamine. [Id. at 2-4; see also

 Crim. Doc. 96, pp. 5-7]. Petitioner also acknowledged that “the sentencing determination

 will be based upon the entire scope of the defendant’s criminal conduct, the defendant’s

 criminal history, and pursuant to other factors and guidelines set forth in the Sentencing

 Guidelines and the factors set forth in 18 U.S.C. § 3553.” [Id. at 5].



                                               3

Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 3 of 11 PageID #: 38
        The Court conducted a change of plea hearing on July 17, 2017. Although there is

 no transcript of that hearing in the record, the minutes reflect that the Court confirmed that

 Petitioner indeed wished to plead guilty. [Crim. Doc. 76]. The Court also advised Petitioner

 of her constitutional rights and the penalties of the offense charged; arraigned Petitioner

 and specifically advised her of her rights under Rule 11, F.R.C.P.; questioned Petitioner

 regarding her physical and mental condition; granted Petitioner’s motion to change her plea

 and allowed her to plead guilty to Count 1 of the Superseding Indictment; and set a

 sentencing date where the United States would move to dismiss the remaining counts

 against Petitioner. [Id.].

        The presentence investigation report (“PSR”) calculated a total offense level of 29

 and criminal history category of IV, resulting in a guideline range of 121 to 151 months.

 [Crim. Doc. 96, ¶¶ 61-62]. The statutorily required minimum sentence was 10 years. [Id.].

 The PSR also noted that, but for Petitioner’s plea agreement, she could have been exposed

 to a 20 year minimum term of incarceration if the United States had chosen to file for an

 enhancement pursuant to 21 U.S.C. § 851 based on one of Petitioner’s prior drug

 convictions. [Id. at ¶ 65].

        The government filed a notice of no objections to the PSR. [Crim. Doc. 97]. The

 government filed a sealed motion for downward departure and sentencing memorandum

 requesting the Court grant a two-level reduction from the advisory guideline range pursuant

 to U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e), reducing Petitioner’s guideline range to 100

 to 125 months. [Crim. Doc. 107, p. 4].



                                               4

Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 4 of 11 PageID #: 39
          Petitioner, through counsel, also filed a notice of no objections to the PSR. [Crim.

 Doc. 99]. Petitioner, through counsel, filed a sentencing memorandum, requesting the

 Court grant the government’s motion for downward departure and sentence Petitioner at

 the bottom of the amended guideline range, 100 months. [Crim. Doc. 109].

          On November 13, 2017, the Court sentenced Petitioner to a total of 100 months’

 imprisonment, with such term of imprisonment to run concurrently with Jefferson County

 General Sessions Court Docket Number 249413. [Crim. Doc. 121, p. 2]. Petitioner did not

 file a direct appeal, but on December 20, 2018, she filed this § 2255 motion.

    II.      STANDARD OF REVIEW

          Under § 2255(a), a federal prisoner may move to vacate, set aside, or correct her

 judgment of conviction and sentence if she claims that the sentence was imposed in

 violation of the Constitution or laws of the United States, that the court lacked jurisdiction

 to impose the sentence, or that the sentence is in excess of the maximum authorized by law

 or is otherwise subject to collateral attack. 28 U.S.C. § 2255(a). As a threshold standard, to

 obtain post-conviction relief under § 2255, the motion must allege: (1) an error of

 constitutional magnitude; (2) a sentence imposed outside the federal statutory limits; or

 (3) an error of fact or law so fundamental as to render the entire criminal proceeding

 invalid. Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003); Moss v. United

 States, 323 F.3d 445, 454 (6th Cir. 2003).

          A movant bears the burden of demonstrating an error of constitutional magnitude

 which had a substantial and injurious effect or influence on the criminal proceedings. See

 Reed v. Farley, 512 U.S. 339, 353 (1994) (noting that the Petitioner had not shown that his

                                               5

Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 5 of 11 PageID #: 40
 ability to present a defense was prejudiced by the alleged constitutional error); Brecht v.

 Abrahamson, 507 U.S. 619, 637-38 (1993) (addressing the harmless-error standard that

 applies in habeas cases alleging constitutional error). In order to obtain collateral relief

 under § 2255, a movant must clear a significantly higher hurdle than would exist on direct

 appeal. United States v. Frady, 456 U.S. 152, 166 (1982).

        When a defendant files a § 2255 motion, she must set forth facts which entitle her

 to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285

 F.2d 733, 735 (6th Cir. 1961). A movant must prove that she is entitled to relief by a

 preponderance of evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). A

 motion that merely states general conclusions of law, without substantiating the allegations

 with facts, is without legal merit. Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959);

 United States v. Johnson, 940 F. Supp. 167, 171 (W.D. Tenn. 1996).

        Under Rule 8(a) of the Governing Rules, the Court is to review the answer, any

 transcripts, and records of prior proceedings and any material submitted under Rule 7 to

 determine whether an evidentiary hearing is warranted. Rules Governing Section 2255

 Proceedings, Rule 8(a). If a petitioner presents a factual dispute, then “the habeas court

 must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v.

 United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488

 F.3d 325, 333 (6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s

 allegations cannot be accepted as true because they are contradicted by the record,

 inherently incredible, or conclusions rather than statements of facts.” Valentine, 488 F.3d



                                              6

Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 6 of 11 PageID #: 41
 at 333 (quoting Arrendondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)). The Court

 FINDS no need for an evidentiary hearing in the instant case.

    III.    ANALYSIS

        As an initial matter, Petitioner raises two claims in this § 2255 motion: 1) ineffective

 assistance of counsel for failing to argue that she should have been charged with a mixture

 of methamphetamine instead of actual methamphetamine, and 2) ineffective assistance of

 counsel for failing to file an appeal. [Doc. 1].

        The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

 shall enjoy the right . . . to have the assistance of counsel for h[er] defense.” U.S. Const.

 amend. VI. A criminal defendant’s Sixth Amendment right to counsel necessarily implies

 the right to “reasonably effective assistance” of counsel. Strickland v. Washington, 466

 U.S. 668, 687 (1984). Under the Strickland standard for proving ineffective assistance of

 counsel, a movant must show: (1) that counsel’s performance was deficient; and (2) that

 the deficient performance prejudiced the defense. Id.

        To prove deficient performance, the movant must show “that counsel made errors

 so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

 the Sixth Amendment.” Id. The appropriate measure of attorney performance is

 “reasonableness under prevailing professional norms.” Id. at 688. A movant asserting a

 claim of ineffective assistance of counsel must “identify the acts or omissions of counsel

 that are alleged not to have been the result of reasonable professional judgment.” Id. at 690.

 The evaluation of the objective reasonableness of counsel’s performance must be made

 “from counsel’s perspective at the time of the alleged error and in light of all the

                                                7

Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 7 of 11 PageID #: 42
 circumstances, and the standard of review is highly deferential.” Kimmelman v. Morrison,

 477 U.S. 365, 381 (1986). It is strongly presumed that counsel’s conduct was within the

 wide range of reasonable professional assistance. Strickland, 466 U.S. at 690.

        The prejudice prong “requires showing that counsel’s errors were so serious as to

 deprive the defendant of a fair trial, a trial whose result is unreliable.” Id. at 687. The

 movant must demonstrate “a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different[.]” Id. at 703. Counsel is

 constitutionally ineffective only if a performance below professional standards caused the

 defendant to lose what she “otherwise would probably have won.” United States v.

 Morrow, 977 F.2d 222, 229 (6th Cir. 1992).

        A. Claim 1 – Failure to Argue for Mixture of Methamphetamine

        Petitioner claims that her attorney’s failure to argue against the purity of

 methamphetamine designation affected her sentencing calculations. [Doc. 1]. This claim

 fails at Strickland’s second step. Petitioner “cannot satisfy the prejudice prong in the

 absence of any statement that [s]he is actually innocent, or would have gone to trial if [her]

 attorney's performance had been different.” Hunter v. United States, 160 F.3d 1109, 1115

 (6th Cir. 1998). Petitioner makes neither claim. She does not allege she is innocent, nor

 does she claim that she would have decided to proceed to trial but for counsel’s allegedly

 deficient performance.

        Even if Petitioner’s attorney would have objected to the purity of the

 methamphetamine in the Plea Agreement, Petitioner has not shown that the result would

 have been different. Petitioner argues that two judges in the Northern District of Iowa

                                               8

Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 8 of 11 PageID #: 43
 recently announced that they disagree with the marijuana equivalency called for in the

 sentencing   guidelines    when    imposing       sentences   in   cases   involving   actual

 methamphetamine and ice. [Doc. 1, p. 14]. Petitioner further argues that while she was

 charged with 50 grams or more of “actual methamphetamine,” she should have been

 sentenced under a mixture of methamphetamine based on her culpability, making her

 guideline range less than 51-71 months of incarceration. [Id.]. Petitioner has not set forth

 any binding legal authority on the Court or factual support to show that had she made this

 objection at sentencing, that she would have prevailed.

        Further, as discussed above, Petitioner affirmed at the change of plea hearing that

 she wished to plead guilty, and that her attorney had adequately covered the plea agreement

 with her. The Plea Agreement clearly states that “the conspiracy involved distribution or

 possession with the intent to distribute at least 50 grams of actual methamphetamine.”

 [Crim. Doc. 70, ¶ 3(d)] (emphasis added). Petitioner also confirmed her understanding that

 her sentence would be determined by the Court after the Court had reviewed and

 considered the PSR. As the Supreme Court has explained, “[s]olemn declarations in open

 court carry a strong presumption of verity. The subsequent presentation of conclusory

 allegations unsupported by specifics is subject to summary dismissal, as are contentions

 that in the face of the record are wholly incredible.” Blackledge v. Allison, 431 U.S. 63, 74

 (1977). Petitioner’s unsupported allegations are directly contradicted by the record and are

 not credited. Petitioner thus cannot bear her burden of showing “a reasonable probability

 that, but for counsel’s unprofessional errors, the result of the proceeding would have been

 different.” Strickland, 466 U.S. at 694.

                                               9

Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 9 of 11 PageID #: 44
          To the extent that Petitioner is asserting that her counsel was ineffective in failing

 to raise this issue at sentencing, Petitioner has not shown that she was prejudiced by this

 failure. Furthermore, Petitioner has not shown that her counsel was ineffective in failing to

 file an appeal raising this issue, as Petitioner has not alleged that she asked counsel to file

 an appeal or would have filed an appeal absent counsel’s mis-advice. Accordingly,

 Petitioner has not shown that counsel was ineffective.

          Accordingly, Petitioner’s Claim 1 will be DENIED.

          B. Claim 2 – Failure to Appeal

          Petitioner claims that her counsel was ineffective for failing to file an appeal,

 however, she provides no factual support for this claim. In fact, Petitioner does not discuss

 this claim in her attached memorandum of support [See Doc. 1, pp. 14-15], and merely

 states, “Defendant’s Attorney failed to file an Appeal in the time allowed violating

 defendant’s due process rights” in the supporting facts section of her motion. [Id. at 5]. As

 Petitioner has not provided specific facts to support her conclusory allegations, the Court

 can reject this contention as insufficient to sustain the motion. See Ushery v. United States,

 No. 20-5292, 2020 U.S. App. LEXIS 21840, at *3–4 (6th Cir. July 14, 2020).

          Furthermore, Petitioner has not shown that her counsel was ineffective in failing to

 file an appeal, as Petitioner has not alleged that she asked counsel to file an appeal or would

 have filed an appeal absent counsel’s mis-advice. Accordingly, Petitioner has not shown

 that counsel was ineffective. Strickland, 466 U.S. at 690

    IV.       CONCLUSION



                                                10

Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 10 of 11 PageID #: 45
         For the reasons above, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 229] will be

 DENIED and DISMISSED.

    V.      CERTIFICATE OF APPEALABILITY

         Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

 appealability should be granted. A certificate should issue if a petitioner has demonstrated

 a “substantial showing of a denial of a constitutional right.” Id. The district court must

 “engage in a reasoned assessment of each claim” to determine whether a certificate is

 warranted. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Each issue must be

 considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

 U.S. 473 (2000). Id.

         Here, Petitioner has failed to make a substantial showing of the denial of a

 constitutional right, as jurists of reason would not debate the Court’s findings as to any of

 Petitioner’s claims. Because Petitioner has failed to make such a showing, a COA SHALL

 NOT ISSUE.

         The Court will CERTIFY that any appeal from this action would not be taken in

 good faith and would be totally frivolous. Therefore, this Court will DENY Petitioner

 leave to proceed in forma pauperis on appeal. See Fed. R. App. P. 24(a)(3)(A).

         A separate judgment will enter.

            IT IS SO ORDERED.

                                                          ENTER:

                                                               s/ Leon Jordan
                                                          United States District Judge


                                              11

Case 2:18-cv-00223-RLJ-CRW Document 8 Filed 12/11/20 Page 11 of 11 PageID #: 46
